HSBC Bank USA, Natl. Assn. v Guaman (2019 NY Slip Op 03773)





HSBC Bank USA, Natl. Assn. v Guaman


2019 NY Slip Op 03773


Decided on May 15, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 15, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
JEFFREY A. COHEN
SYLVIA O. HINDS-RADIX
VALERIE BRATHWAITE NELSON, JJ.


2017-04653
 (Index No. 24070/08)

[*1]HSBC Bank USA, National Association, etc., respondent 
vDolores L. Guaman, appellant, et al., defendants.


William R. Lizarraga, Jackson Heights, NY, for appellant.
Leopold & Associates, PLLC (Greenberg Traurig, LLP, New York, NY [Shan P. Massand], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Dolores L. Guaman appeals from an order the Supreme Court, Kings County (Debra Silber, J.), dated March 10, 2017. The order, insofar as appealed from, denied that defendant's motion for leave to reargue.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as no appeal lies from the denial of a motion for leave to reargue (see Wells Fargo Bank, N.A. v Barot, 169 AD3d 747).
LEVENTHAL, J.P., COHEN, HINDS-RADIX and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court